Exhibit 10.4
 
GENERAL RELEASE AGREEMENT
 
This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of February 10,
2012, is entered into by and among Anvex International, Inc., a Nevada
corporation (“Seller”), Anvex Split Corp., a Nevada corporation (“Split-Off
Subsidiary”), and Anna Vechera (“Buyer”). In consideration of the mutual
benefits to be derived from this Agreement, the covenants and agreements set
forth herein, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the execution and delivery hereof, the parties
hereto hereby agree as follows:
 
1.             Split-Off Agreement.  This Agreement is executed and delivered by
Split-Off Subsidiary pursuant to the requirements of Section 8.3 of that certain
Split-Off Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off
Subsidiary and Buyer as a condition precedent to the closing (the “Closing”) of
the Split-Off Agreement.
 
2.             Release and Waiver by Split-Off Subsidiary.  For and in
consideration of the covenants and promises contained herein and in the
Split-Off Agreement, the receipt and sufficiency of which are hereby
acknowledged, Split-Off Subsidiary, on behalf of itself and its assigns,
representatives and agents, if any, hereby covenants not to sue and fully,
finally and forever completely releases Seller, along with its present, future
and former officers, directors, stockholders, members, employees, agents,
attorneys and representatives (collectively, the “Seller Released Parties”), of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which Split-Off Subsidiary has or might claim to have against the Seller
Released Parties for any and all injuries, harm, damages (actual and punitive),
costs, losses, expenses, attorneys’ fees and/or liability or other detriment, if
any, whenever incurred or suffered by Split-Off Subsidiary arising from,
relating to, or in any way connected with, any fact, event, transaction, action
or omission that occurred or failed to occur on or prior to the date of the
Closing.
 
3.             Release and Waiver by Buyers.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Buyer on behalf of
itself and its assigns, representatives and agents, if any, hereby covenants not
to sue and fully, finally and forever completely releases the Seller Released
Parties of and from any and all claims, actions, obligations, liabilities,
demands and/or causes of action, of whatever kind or character, whether now
known or unknown which Buyer has or might claim to have against the Seller
Released Parties for any and all injuries, harm, damages (actual and punitive),
costs, losses, expenses, attorneys’ fees and/or liability or other detriment, if
any, whenever incurred or suffered by Buyer arising from, relating to, or in any
way connected with, any fact, event, transaction, action or omission that
occurred or failed to occur on or prior to the date of the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Additional Covenants and Agreements.
 
(a)             Each of Split-Off Subsidiary and Buyer, on the one hand, and
Seller, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.
 
(b)            Each of the parties hereto acknowledges and agrees that the
releases set forth herein do not include any claims the other party hereto may
have against such party for such party’s failure to comply with or breach of any
provision in this Agreement or the Split-Off Agreement.
 
(c)            Notwithstanding anything contained herein to the contrary, this
Agreement shall not release or waive, or in any manner affect or void, any
party’s rights and obligations under the Split-Off Agreement.
 
5.             Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by both parties.
 
6.             Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.
 
7.             Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.
 
8.             Further Acts and Assurances.  Split-Off Subsidiary and Buyer
agree that each of them will act in a manner supporting compliance, including
compliance by their respective Affiliates, with all of their respective
obligations under this Agreement and, from time to time, shall, at the request
of Seller, and without further consideration, cause the execution and delivery
of such other instruments of release or waiver and take such other action or
execute such other documents as such party may reasonably request in order to
confirm or effect the releases, waivers and covenants contained herein, and, in
the case of any claims, actions, obligations, liabilities, demands and/or causes
of action that cannot be effectively released or waived without the consent or
approval of other persons or entities that is unobtainable, to use its best
reasonable efforts to ensure that the Seller Released Parties receive the
benefits thereof to the maximum extent permissible in accordance with applicable
law or other applicable restrictions, and shall perform such other acts which
may be reasonably necessary to effectuate the purposes of this Agreement.  For
the purposes of this Agreement, an “Affiliate” is a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, another specified person or
entity.
 
9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
10.           Entire Agreement. This Agreement and the Split-Off Agreement
constitute the entire understanding and agreement of Seller, Split-Off
Subsidiary and Buyer and supersedes prior understandings and agreements, if any,
among or between Seller, Split-Off Subsidiary and Buyer with respect to the
subject matter of this Agreement, other than as specifically referenced herein.
This Agreement does not, however, operate to supersede or extinguish any
confidentiality, non-solicitation, non-disclosure or non-competition obligations
owed by Split-Off Subsidiary or Buyer to Seller under any prior agreement.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 

 
ANVEX INTERNATIONAL, INC.
         
 
By:
/s/ Anna Vechera    
Name:  
Anna Vechera    
Title:  
President            
ANVEX SPLIT CORP.
            By: /s/ Anna Vechera     Name:  Anna Vechera      Title:   President
            ANNA VECHERA, Individually             By:  /s/ Anna Vechera    
Name: Anna Vechera  

 
 
 
3

--------------------------------------------------------------------------------

                                               

